4Exhibit 10.1

 

[g47821keimage002.gif]

 

 

NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CONFIDENTIAL INFORMATION CONTAINED
IN THIS DOCUMENT.  THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

[English Translation of Original Icelandic Language Document]

 

EMPLOYMENT CONTRACT

 

 

Íslensk erfðagreining ehf, State Reg. No. 691295-3549, Sturlugata 8 Reykjavík,
(“the Employer”) and Hákon Hákonarson, Id. No. 091260-2469, resident at
Grjótasel 3, 109 Reykjavík, (“the Employee”) enter into the following new
Employment Contract which shall replace the earlier contract between the parties
of 20 October 1998.

 

1. Field of work

 

The Employee is employed by the Employer as “VP Clinical Sciences”.

 

The workplace is the Employer’s base of operations at Sturlugata in Reykjavík or
the Employer’s other bases of operation, as appropriate.

 

The Employee will work under the supervision of the CEO.

 

The Employee is the Head of the company Pharmacogenomics Research Department and
responsible, moreover, for the operation of Encode ehf.

 

Furthermore, the Employee is employed in scientific research and business
development, and diagnostic markers research also falls within his terms of
reference.

 

2. Term of employment

 

The Employee began work for the Employer in October 1998.

The mutual notice period of termination of Employee and Employer is three
months.

 

3. Duties

 

The Employee undertakes to execute faithfully and conscientiously all tasks
entrusted to him. While working for the Employer, the Employee may not accept
permanent employment outside ÍE except with the full knowledge and approval of
his immediate superior and the Head of Human Resources. The approval of the
Employer shall be in writing if the employment in question constitutes
competition with the Employer’s operations, or if it could otherwise conflict
with the Employee’s work for the Employer.

 

Upon termination of his employment, the Employee shall hand over all documents
and identification papers in his custody and belonging to the Employer.

 

--------------------------------------------------------------------------------


 

4. Working Hours

 

The Employee is appointed for a full-time position which is a position of
responsibility and management. Working hours are determined by what is necessary
to perform the work in an efficient and effective manner, irrespective of
whether this requires work outside regular working hours or not.

 

The Employer and Employee may at any time during the term of employment agree on
other arrangements regarding working hours.

 

5. Wage Terms

 

The Employee’s fixed monthly salary shall be ISK [CONFIDENTIAL TREATMENT
REQUESTED] per month. Payment for any work carried out outside regular working
hours and for work-related tasks of any kind is included in the above monthly
salary.

 

Wages are paid monthly on the last working day of each month.

 

The above wages constitute full remuneration for the work performed by the
Employee.

 

Rights of the Employee to vacation time and maternity/paternity leave are
subject to statutory law.

 

The Employee will pay 4% of his total wages as a contribution to a pension fund
of his choice and the Employer shall contribute 6% of the same amount.

 

The Employer will provide the Employee with a mobile telephone for use in the
company’s interest and pay the operating costs.

 

6. Accidents, illness and insurance

 

Reference is made to Article 6 of the Employment Contract of the parties dated
20 October 1998, which remains unchanged, and also to the Employees’ Manual,
where ÍE employee insurance is described from time to time as insurance terms
change.

 

7. Confidentiality

 

The Employee holds a position of responsibility and confidentiality for the
Employer. He shall maintain in full confidence any information which may come to
his knowledge in the course of his duties with regard to the Employer and the
Employer’s customers and which could damage the interests of these parties.
Owing to the nature of his work, the Employee is under obligation to treat all
information, documents and data to which he has access in his work with the
utmost confidentiality. This confidentiality shall remain in effect following
termination of employment.

 

The substance of this Employment Contract is confidential, as are any other
contracts or agreements entered into by the Employee and the Employer. Special
emphasis is placed on the Employee maintaining in confidence his wages and terms
of employment.

 

2

--------------------------------------------------------------------------------


 

While the Employee is in the employ of the Employer and for one (1) year
thereafter, the Employee shall not encourage any other employees of the Employer
to resign from their positions with the Employer.

 

In the event of the Employee resigning from his position with the Employer he
undertakes not to accept any employment, directly or indirectly, with companies
holding a competitive position vis-à-vis the Employer or with other competitors,
or to initiate or become associated with such activities for at least two years
following termination of his employment.

 

8. Proprietary Information and Inventions

 

The contract between the parties concerning proprietary information and
inventions dated 20 October 1998 remains in full effect.

 

9. Further Provisions

 

All earlier employment contracts between the Employer and the Employee are
superseded by this Contract as of its effective date, except as expressly
indicated otherwise in this Contract.

 

Also, the Employee’s Stock Option Agreements shall remain in effect.

 

 

Reykjavík, 23 July 2003.

 

 

 

 

 

 

Employee

 

For Íslensk erfðagreining ehf.

 

 

 

 

 

 

/s/ Hákon Hákonarson

 

/s/ Tanya Zharov

 

 

 

Hákon Hákonarson

 

Tanya Zharov

 

3

--------------------------------------------------------------------------------